There were only two witnesses in this case, other than the physician — the plaintiff, a young man 19 years old at the time of the trial. *Page 116 
and Shelley, the foreman of a bridge-building force under whom the plaintiff was working, being employed by the contractors, Chitwood  Carroll. The facts are simple, and as to them there is no controversy.
The contractors were engaged in the construction of a bridge over the Great Pee Dee River. On account of the marshy condition of the ground the foundation of the approaches had to be re-enforced by a line of piles which were driven into the ground by a pile-driving steam machine, the water for which was supplied by a pipe line which consisted of sections of 20 feet each and about an inch in diameter. It became necessary in the progress of the work to transfer the machine to another point, and of course to move this, the pipe line. Across the tops of the piles heavy pieces of lumber, some 12 inches square, called "caps," were bolted; they ran at right angle with the line of the bridge; and to these caps were bolted stringers, 4x14 inches square, running parallel with the line of the bridge. The pipe line was being disconnected for the purpose of transferring it to another point, and the sections were being passed up to the plaintiff on top of the bridge, to be carried by him along the uncompleted bridge to the desired point. The plaintiff received from below one of the sections of pipe weighing about 30 pounds and carried it, walking along the stringers to the point of deposit. In order to prevent the end of the pipe from being clogged with mud he decided to cast it down to the ground horizontically, and walked with it to the edge of the bridge upon one of the "caps." In swinging it around to accomplish his purpose, according to his own statement, he miscalculated the medical point of the pipe, and, in his words: "I must have made a miscalculation of where my hand was, for when I turned it loose it caught me under the arm and pulled me off. Q. In other words, you lost control of the pipe and it caught you under the arm and threw you off of the bridge? A. Yes, sir." The *Page 117 
witness Shelly said: "The pipe got overbalanced and he lost control of the pipe and fell off; he got overbalanced."
The allegations of negligence in the complaint are as follows:
"(a) In not furnishing plaintiff a safe and suitable place to carry on the work which plaintiff was ordered to do.
"(b) In requiring plaintiff, a young boy, to carry pipes of the size and shape which made their handling dangerous.
"(c) In failing to furnish plaintiff with sufficient help to carry the said pipes across the bridge.
"(d) In ordering plaintiff, a minor of tender years, to carry the pipes across the bridge, the defendants knowing that the said work was dangerous and that plaintiff would likely be hurt in carrying out their orders."
As to specification (a): The evidence does not contain a suggestion even that the "caps" or the "stringers" were in the least degree defective or that either presented the slightest obstacle to the safe passage of the plaintiff over the bridge. It does not appear that, even if they or either of them was unsafe or defective, such quality had any share or agency in causing the plaintiff's fall. According to his own statement and that of his witness, Shelley, his fall was due to a miscalculation on his part, to becoming unbalanced by reason of the grasp he had upon the pipe.
As to specification (b): the plaintiff testified that the weight of the pipe was some 25 or 30 pounds, and that he could carry it without difficulty.
As to specification (c): This is answered by the foregoing observation as to (b).
As to specification (d): While the path the plaintiff was required to take was in a measure dangerous, as all work about a structure in the air necessarily is, the fall is shown to have been caused, as the plaintiff admits, by his own intervening act of miscalculation, in nowise connected with either "cap" or "stringer." *Page 118 
I think, therefore, that the motion for a directed verdict should have been granted.
According to my conception of the evidence, there was not the slightest showing of negligence on the part of the defendants, and, that being true, the question of the contributory negligence of the plaintiff, a boy between 14 and 15 years of age, becomes an immaterial, in fact an irrelevant, issue; but, as the question has been discussed at length in the opinion of Mr. Justice Stabler, it may not be amiss to express my views of the law.
A child of tender years, under the age of 7, is presumed incapable of doing an act which could be construed, in a person of maturer age, as contributory negligence; between the ages of 7 and 14, the presumption attaches in a rebuttable form, the burden of proof being upon the defendant charging contributory negligence to show that the child was of sufficient capacity, discretion, knowledge, and experience to know and appreciate the danger reasonably calculated to result from his act; between the ages of 14 and 21, the law presumes that he has sufficient capacity, discretion, knowledge, and experience to know and appreciate the danger reasonably calculated to result from his act, the burden of proof being upon the child to overcome such presumption by showing that he did not possess these qualifications. See extended note in L.R.A. 1917-F, 10.
I agree with the statement in the opinion of Mr. Justice Stabler, that the charge complained of was not in conformity with the law; the divergence between us is that in my opinion he has lost sight of the shifting of the burden of proof in the last stage of minority, between 14 and 21.
I think, as I have stated, that the issue is immaterial and irrelevant, for the reason that the evidence shows no negligence on the part of the defendants, and for the further reason that it shows no want of the qualifications referred to in the plaintiff; on the contrary it shows, particularly by his examination, that he was an unusually bright boy and fully cognizant of the dangers of his situation and effort. *Page 119